DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 1/31/22 is acknowledged. Applicant has noted claims 1-9 and 13 read on the claimed invention however claim 13 is dependent from a non-elected claim (claim 10) and therefore will not be treated on the merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8632320 (Palomba hereinafter).
Regarding claim 1
Regarding claim 2, Palomba’s teachings are described above in claim 1 where Palomba further discloses that the multistage pump is an injection pump configured to inject the compressible fluid in the dense state into a subterranean region (Palomba is directed to a re-injection application for the super critical fluid). 
Regarding claim 3,
Regarding claim 4, , Palomba’s teachings are described above in claim 1 where Palomba further discloses a balance drum, which is fixedly connected to the pump shaft between the pump unit and the coupling, the balance drum defining a front side facing the pump unit and a back side, a relief passage is disposed between the balance drum and a stationary part configured to be stationary with respect to the common housing, the relief passage extending from the front side to the back side, and a balance line is disposed and configured to recirculate the fluid from the back side to a low pressure side of the multistage pump (bearings 11d and 11a are seen as balancing drums with passages disclosed in Column 10 Lines 16-35).
Regarding claim 5,
Regarding claim 6, Palomba’s teachings are described above in claim 1 where Palomba further discloses a center bush fixedly connected to the pump shaft between the first set of impellers and the second set of impellers (11D is broadly seen as the center bush), and a balancing passage is disposed between the center bush and a second stationary part configured to be stationary with respect to the common housing (Fluid passage per Column 10 Lines 16-35).
Regarding claim 7
Regarding claim 8, Palomba’s teachings are described above in claim 1 where Palomba further discloses that the multistage pump is to inject a mixture containing at least 20 mol% of carbon dioxide into a subterranean region (Figure 1b with Column 10 Line 59 though Column 11 Line 29).
Regarding claim 9, Palomba’s teachings are described above in claim 1 where Palomba further discloses that the multistage pump is as a single-phase pump configured to convey a single-phase fluid (The pump of Palomba is fully capable of being configured to operate with a single-phase fluid).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 8632320 (Palomba) in view of US 2009/0317248 (Tanaka hereinafter).
Regarding claim 3, Palomba’s teachings are described above in claim 1 where Palomba further discloses that the plurality of impellers comprises a first stage impeller (Impeller at C1) and a last stage impeller (Impeller at P6).
Palomba is silent with respect that the last stage impeller has a lower specific speed than the first stage impeller.
However, Tanaka teaches a multistage centrifugal compressor that discloses a first stage and a last stage with the last stage featuring a lower specific speed (Figures 1 and 5).
. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 8632320 (Palomba) in view of US 5846052 (Kameda hereinafter). 
Regarding claim 5, Palomba’s teachings are described above in claim 1 but are silent with respect to the plurality of impellers comprises a first set of impellers and a second set of impellers, the first set of impellers and the second set of impellers are arranged in a back-to-back arrangement, so that an axial thrust generated by the first set of impellers is directed opposite to an axial thrust generated by the second set of impellers.
However, Kameda teaches a high pressure multi-stage pump that discloses the use of a back-to-back arrangement (Figure 1 with Column 1 Lines 39-55). The resultant combination would alter the compressor section of Palomba such that the plurality of impellers comprises a first set of impellers and a second set of impellers, the first set of impellers and the second set of impellers are arranged in a back-to-back arrangement, so that an axial thrust generated by the first set of impellers is directed opposite to an axial thrust generated by the second set of impellers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stages of Palomba with the back-to-back orientation of Kameda by simple substitution due to Palomba in Column 9 Lines 22-35 allowing for changes to be made to the compressor to adapt to the desired and predicted requirements of usage. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0231013 details a vertical multiphase pump. US 2017/0191480 details a multi-stage pump.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746